UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    :
STACY BAKER,                                        :
                                                    :   Case No. 20-cv-04586-LGS
                                                    :
                   Plaintiff,                       :
                                                    :   NOTICE OF VOLUNTARY
           v.                                       :
                                                    :   DISMISSAL
TAUBMAN CENTERS, INC., MAYREE C.                    :
CLARK, MICHAEL J. EMBLER, JANICE L.                 :
FIELDS, MICHELLE J. GOLDBERG,                       :
                                                    :
NANCY KILLEFER, CIA BUCKLEY                         :
MARAKOVITS, ROBERT S. TAUBMAN,                      :
RONALD W. TYSOE, and MYRON E.                       :
ULLMAN, III,                                        :
                                                    :
                   Defendants.                      :
                                                    :

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), plaintiff Stacy Baker (“Plaintiff”) voluntarily dismisses the claims in the

captioned action (the “Action”) without prejudice. Because this notice of dismissal is being filed

with the Court before service by defendants of either an answer or a motion for summary

judgment, Plaintiff’s dismissal of the Action is effective upon the filing of this notice.


Dated: September 29, 2020                               FEDERMAN & SHERWOOD

                                                  By /s/ William B. Federman
                                                     William B. Federman (WF9124)
So Ordered.                                          10205 North Pennsylvania Avenue
                                                     Oklahoma City, OK 73120
Dated: September 30, 2020                            Tel: (405) 235-1560
       New York, New York                            Fax: (405) 239-2112
                                                     -and-
                                                     212 W. Spring Valley Road
                                                     Richardson, Texas 75081

                                                        Attorneys for Plaintiff
